Title: From George Washington to John Jay, 1 March 1779
From: Washington, George
To: Jay, John


Dear Sir,
Middle brook Mar: 1st 1779.

I have been a little surprised, that the several important pieces of intelligence lately received from Europe (such parts of it I mean as are circulated without reserve in Conversn) have not yet been given to the public in a manner calculated to attract the attention & impress the Minds of the people. As they are now propagated, they run through the Country in a variety of forms, are confounded in the common mass of general rumours, and loose a great part of their effect—It would certainly be attended with many valuable consequences, if they could be given to the people in some more authentic & pointed manner. It would assist the measures taken to restore our currency, promote the recruiting of the Army and our other Military arrangements, and give a certain spring to our affairs in general.
Congress may have particular reasons for not communicating the intelligence officially (which would certainly be the best mode, if it could be done), but if it cannot, it were to be wished that as much as is intended to be commonly known could be published in as striking away and with as great an appearance of authority as may be consistant with propriety.
I have taken the liberty to trouble you with this hint, as sometimes things the most obvious escape attention—if you agree with me in sentiment, you will easily fall upon the most proper mode for answering the purpose. With very great esteem & regard I am Dr Sir Yr Most Obedt Sert
Go: Washington
